internal_revenue_service department of the treasury index nos 0qashington dc person to contact telephone number refer reply to cc ebeo - plr-110161-98 date sep xx plan trust dear this is in response to your request for a ruling dated date on behalf of x concerning the income_tax consequences of the amended nonqualified_deferred_compensation agreement the plan and a_trust agreement the trust established by kk a favorable ruling was issued to x on date with regard to the plan and trust and x now requests a letter_ruling with respect to the amended plan and the trust the plan was amended on date the plan was originally adopted effective as of date and was amended and restated in its entirety effective as of march providing certain deferred_compensation and retirement benefits to a select group of x's management highly compensated employees and directors the participants upon termination of employment the plan also provides for distributions to alleviate an unforeseeable_emergency of the participant x established the plan for the purpose of the plan permits participants to defer receipt of future the participant also makes deemed investment elections compensation pursuant to a participation_agreement entered into prior to the first day of the plan_year to which the agreement relatesw on the participation_agreement balance under the plan is credited with the investment return as if the deferred_compensation amounts had been invested pursuant to the participation_agreement x amended the plan on date to permit participant's to change their deemed investment election with regard to past as well as future accruals under the participant's account the plan no benefit payable under the plan shall be subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment garnishment or charge prior to actual receipt by the payee x established a_trust to hold assets to provide x witha in paying its obligations to the the trust conforms to the model source of funds to assist it participants under the plan trust contained in revproc_92_64 including the order in which the sections of the model trust language appear trust does not contain any language that is inconsistent with or conflicts with the language of the model trust agreement the under the plan and the trust the interest of a participant or beneficiary in the trust estate shall be no greater than the interest of any general unsecured creditor of x sec_83 of the internal_revenue_code provides that the of the fair_market_value of property transferred excess if any in_connection_with_the_performance_of_services over the amount_paid if any of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture for the property is includible in the gross_income sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employees' trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 b -1 a of the regulations provides that employer contributions to a nonexempt employees' trust are included as compensation in an employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 section sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the pursuant to deferral of compensation regardless of the code section under which the amount might otherwise be deductible sec_404 of the code and sec_1 a -12 b the regulations and provided that they otherwise meet the requirements for deductibility amounts of contributions or compensation deferred under a non-qualified plan or arrangement are deductible in the taxable_year in which they are paid or made available whichever is earlier sec_404 of the code provides that amounts paid to independent contractors eg corporate directors under a plan deferring the receipt of compensation shall be deductible by the payor for the taxable_year in which an amount attributable to the contribution or compensation is includible in the gross_income of the persons participating in the plan of sec_451 of the code provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which the taxpayer receives it unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for in a different period sec_1_451-1 of the regulations provides that under the cash_receipts_and_disbursements_method of accounting amounts are included in gross_income when actually or constructively received sec_1_451-2 of the regulations provides that income is constructively received in the taxable_year during which it is credited to the taxpayer's account or set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions under the economic_benefit_doctrine an employee has 16_tc_244 currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit curiam 194_f2d_541 c b a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors aff'd per 6th cir revrul_60_31 situation an employee does not receive income as in revrul_72_25 c b and revrul_68_99 various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements rev_rul a situation 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting rul 1969_2_cb_106 and revrul_69_649 c b see also rev under the terms of the trust assets will be placed in trust however the trustee has the obligation to hold to be used to provide deferred_compensation benefits to the participants the trust assets and income for the benefit of x's general creditors in the event of x's insolvency provides that an employee receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of x's insolvency they are fully within reach of x's general creditors as are any other assets of x the trust further sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor or in the 1999010i provided i that creation of the trust does not cause the plan to be other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provision of the trust requiring use of trust assets to satisfy claims of x's general creditors in the event of x's insolvency is enforceable by such creditors under federal and state law conclude that we the amendment of the plan by the april will not adversely affect any rulings contained in the prior letter_ruling dated september respect to the plan and trust received by the x with amendment a_trust within the meaning of the trust will be classified a sec_2 sec_301_7701-4 of the procedure and administration regulations because the principal and income of the trust may be applied in discharge of legal obligations of the grantor the grantor shall be treated as the owner of the entire trust under sec_677 of the code computing the taxable_income and credits of the x all items of income deductions and credits against tax of the trust sec_671 accordingly there shall be included in the creation of the neither the adoption of the plan by x trust the contribution of assets to the trust nor the crediting of earnings on the trust assets will constitute a contribution to a nonexempt' employees' trust under sec_402 of the code neither the creation of the trust nor the contribution of assets by x to the trust will result in a transfer of property for purposes of sec_83 of the code or sec_1_83-3 of the regulations creation of the trust nor the transfer of assets by x to the trust will result in the inclusion of any amounts in the gross incomes of the participants or beneficiaries under the cash_receipts_and_disbursements_method of accounting therefore under sec_83 neither the benefits payable under the plan and out of the trust will be includible as compensation in the gross_income of the participants or their beneficiaries under the cash_receipts_and_disbursements_method of accounting only in the taxable_year or years in which such amounts are actually distributed or otherwise made available whichever is earlier of the trust nor the contribution of assets to the trust the accumulation of earning on trust assets the deferral of compensation by participants under the plan availability of hardship distributions to the participants under the plan under the limited unforeseeable_emergency withdrawal provisions in the plan nor the participants' rights to designate or modify investments in which their deferrals are the creation neither i iii ii iv the v x is entitled to a deduction pursuant to sec_404 a deemed to be invested under the plan will cause participants to recognize income prior to this time under either the doctrine_of constructive receipt within the meaning of sec_451 of the code nor under the economic_benefit_doctrine of the code relating to participating employees and d of the code relating to participating diirectors for the amounts paid or made available under the plan in the taxable_year in which such amounts are includible in the gross_income of the participants or their beneficiaries provided such amounts otherwise meet the requirements for deductibility with respect to the balance of the participants' accounts in the plan attributable to deferred_compensation earned by them prior to the effective date of the date amendment the amendment of the plan to permit the participants to modify prior investment designations pursuant to which their deferrals are deemed invested and any such modifications and investment designations by the participants will neither in and of themselves cause any amount to be included in the gross incomes of cash_basis recipients under the constructive_receipt_doctrine of sec_451 of the code or the economic_benefit_doctrine nor constitute the transfer of property for purposes of sec_83 of the code ruling sec_1 and that relate to the trust are based on the assumption that prior deferrals under the plan did not result in constructive receipts of income or economic benefit opinion is expressed as to whether such deferrals were actually or constructively received in the prior years no this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent above no opinion is expressed as of the transaction described above under any other provision of the code amended this ruling may not remain in effect moreover if the plan or trust is substantially except as specifically ruled on to the federal tax consequences sincerely yours wah robert d patchhll assistant chieff office of the associate branch one chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
